Citation Nr: 0805557	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-27 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
spine disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot and ankle disorder.


WITNESSES AT HEARING ON APPEAL

The appellant and D. M.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the veteran's 
request to reopen previously denied claims for service 
connection for disorders of the left foot, spine, right 
shoulder, and right foot and ankle, and for migraine 
headaches.

The Board grants herein reopening of a claim for service 
connection for migraine headaches.  The Board then remands, 
for additional development, that reopened claim.  The 
remanded claim will be addressed by the RO, via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
May 1960 rating decision denying service connection for a 
right shoulder disorder.

2.  The veteran did not file a notice of disagreement with a 
February 1976 rating decision denying service connection for 
a left foot disorder, and denying reopening of a claim for 
service connection for a right shoulder disorder.

3.  The veteran did not file a notice of disagreement with a 
June 1976 rating decision denying service connection for 
headaches.

4.  The veteran did not file a notice of disagreement with an 
October 1987 rating decision denying service connection for a 
right foot and ankle disorder, and denying reopening of a 
claim for service connection for headaches.

5.  The veteran did not file a notice of disagreement with a 
December 1989 rating decision denying reopening of claims for 
service connection for a left foot disorder, a spine 
disorder, a right shoulder disorder, and a right foot and 
ankle disorder.

6.  Evidence received since the December 1989 rating decision 
does not help to show left foot injury in service, nor any 
chronic left foot disorder continuing since service.

7.  Evidence received since the October 1987 rating decision 
includes new evidence of medical treatment of the veteran for 
headaches in the 1950s, in the years immediately following 
service.

8.  Evidence received since the December 1989 rating decision 
supports the veteran's account of sustaining traumas to the 
spine in parachute jumping during service.

9.  The veteran experienced acute and chronic neck and low 
back pain following numerous parachute jumps during service.

10.  The veteran has a long history of neck and low back 
pain, and has diagnoses of arthritis and intervertebral disc 
disease of the cervical and thoracolumbar areas of the spine.

11.  Evidence received since the December 1989 rating 
decision does not help to show a right shoulder disorder in 
service, nor any chronic right shoulder disorder continuing 
since service.

12.  A right ankle injury treated in service in January 1952 
resolved in service, without residual pathology.

13.  Chronic right ankle sprain manifested many years after 
service, and is not related to injury in service.

14.  Evidence received since the December 1989 rating 
decision does not help to show the continuity between right 
ankle injury in service and right foot or ankle disability 
that manifested many years after service.


CONCLUSIONS OF LAW

1.  The rating decisions of May 1960, February 1976, June 
1976, October 1987, and December 1989 are final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  No new and material evidence of service connection of a 
left foot disorder has been received since the December 1989 
rating decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  Evidence received since the October 1987 rating decision 
includes evidence that is new and material to the claim for 
service connection for headaches.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156.

4.  Evidence received since the December 1989 rating decision 
includes evidence that is new and material to the claim for 
service connection for a spine disorder.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156.

5.  Disability, including arthritis and intervertebral disc 
disease, of the cervical and thoracolumbar areas of the spine 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

6.  No new and material evidence of service connection of a 
right shoulder disorder has been received since the December 
1989 rating decision.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156.

7.  No new and material evidence of service connection of a 
right foot and ankle disorder has been received since the 
December 1989 rating decision.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The current appeal is based on the veteran's July 
2002 claim to reopen the claim for service connection for 
various disorders.  The revised regulation applies to that 
claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
left foot disorder service connection claim was the December 
1989 rating decision.  The Board will consider whether new 
and material evidence has been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Left Foot Disorder

In December 1975, the veteran submitted a claim for service 
connection for multiple disorders, including a left foot 
disorder.  In a February 1976 rating decision, the RO denied 
service connection for a left foot disorder.  

The veteran did not file an NOD with the February 1976 rating 
decision denying service connection for a left foot disorder.  
Therefore, that decision became final.

In September 1989, the veteran requested to reopen previously 
denied claims for service connection for disabilities.  In a 
November 1989 hearing before RO officials, the veteran 
indicated that the disabilities for which he wanted to reopen 
service connection claims included a left foot disorder.  In 
a December 1989 rating decision, the RO denied reopening of a 
claim for service connection for a left foot disorder.  The 
veteran did not file a notice of disagreement with the 
December 1989 decision, and that decision became final.

In July 2002, the veteran again requested to reopen claims 
for service connection for disabilities, including a left 
foot disorder.  In a February 2003 decision, the RO denied 
reopening of claims for service connection, including for a 
left foot disorder.  The veteran has appealed the February 
2003 decision.

The veteran reports that he made between fifty and sixty 
parachute jumps during service, and that he had particularly 
bad landings, with injuries, on multiple occasions.  He 
essentially contends that he injured his left foot in landing 
from parachute jumping during service.

The evidence that was associated with the veteran's claims 
file in December 1989 included service medical records, VA 
and private medical records, and statements from the veteran 
and persons who know him.  During service, the veteran had 
inpatient medical treatment in June and July 1952 for 
hepatitis.  At that time, a treating physician found that the 
veteran's extremities were normal except for some scaling 
between the toes and on the bottom of the toes, described as 
possible dermatophytosis.  The service medical records do not 
show any other complaint or disorder involving the left foot.  
The condition of the veteran's feet was marked as normal on 
the report of the July 1953 examination of the veteran for 
separation from service.

More than twenty years after service, in December 1975, the 
veteran sought service connection for a left foot disorder, 
indicating that he had injured his left foot in service in 
1952.  In June 1976, the veteran saw private physician J. L. 
C., M.D., primarily for evaluation of severe pain in the 
cervical and lumbar areas of the spine.  The veteran reported 
a history of about fifty parachute jumps during service, and 
of a fall from a roof after service in 1957.  He stated that 
after service he had worked until 1974 as a self employed 
roofer and welder.  He reported that he had injured his left 
leg as a paratrooper during service, and that he had limped 
on his left leg since then.  Dr. J. L. C. observed a light 
slap foot gait on the left side, and an obvious limp, with 
atrophy of the left calf muscle compared to the right.

In September 1976, the veteran was seen at a VA facility with 
symptoms in several areas, including pain in his left foot.  
The treating practitioner's impression with respect to the 
left foot was metatarsalgia.  On VA examination in November 
1976, the veteran reported low back pain, with sharp pain and 
alternating numbness down the left lower extremity.  The 
examiner reported that the veteran was uncooperative in the 
evaluation of his joints, such that it was difficult to 
assess the ranges and any limitation of motion.  Dorsiflexion 
of the toes of both feet did not elicit further pain.

In a September 1976 letter, the veteran's wife stated that 
the veteran had experienced three bad falls during service, 
and that his injuries from those falls were not recorded at 
the time because he was treated in the field.  In March 1977, 
the veteran wrote that he had injured his left foot in 
parachute jumps in 1952 and 1953.  In a March 1977 letter, 
the veteran's wife recalled that the veteran had hurt his 
left foot, and was limping when he was home on leave in March 
1953.

In 1979, the veteran submitted statements from three men who 
had served with him.  The men remembered that the veteran had 
experienced bad parachute landings, with injuries.  One of 
the men remembered that the veteran had injured his left foot 
in a landing.  

The claims file contains reports, dated in December 1979 and 
June 1983, from private chiropractic physician P. W. S., D.C.  
Dr. S. noted the veteran's reports of back pain and numbness 
in the left leg.  Dr. S. noted that x-rays of one of the 
veteran's feet (the reports do not specify which foot) showed 
a large spur on the calcaneus, and numerous calcium deposits.

In November 1989, the veteran had a hearing before RO 
officials.  He reported that he had hurt his left foot in a 
parachute jump during service.  He indicated that the left 
foot was put on ice when it was injured.  The veteran's 
mother stated that during service the veteran had complained 
of pain in his feet and back.

The evidence that has been added to the claims file since 
December 1989 includes additional medical records, a copy of 
an old letter, and testimony at another hearing.  VA 
outpatient treatment notes from 2001 and 2002 reflect the 
veteran's reports of hurting both feet in parachute jumping 
in service, and of having pain in both feet.

In July 2003, the veteran had a hearing before an official at 
the RO.  He reported that he had injured his left foot in 
parachute jumps during service.  Also in 2003, the veteran 
submitted a copy of a 1953 letter that he had written to his 
wife.  In the letter, he wrote that he had made a jump that 
day.  He indicated that he had landed on his feet, buttocks, 
and head.  He related that his feet did not hurt, but that 
his buttocks were sore and he had a bump on the back of his 
head.

On VA medical examination in March 2007, the examiner 
described the veteran as a poor historian, who had not been 
able to provide information about disabilities of the feet or 
ankles.  The examiner found some limitation of motion of the 
left ankle, without evidence of pain on motion.  X-rays 
showed heel spurs bilaterally, and post-traumatic change in 
left ankle.  The examiner provided a diagnosis of chronic 
bilateral ankle sprain.

Prior to the December 1989 rating decision, the claims file 
contained statements, made long after the veteran's service, 
in which the veteran and persons who know him indicated that 
he had injured his left foot in parachute jumps during 
service.  The service medical records do not show any left 
foot injury.  There was post-service evidence of a left leg 
limp, and possibly a left heel spur.  There was no medical 
finding or opinion, however, linking post-service left foot 
disability to service.

Since the December 1989 rating decision, the veteran has 
continued to report that he injured his left foot in 
parachute jumping in service.  A physician has diagnosed a 
left heel spur and chronic left ankle sprain.  No evidence 
has been added that helps to balance the negative service 
separation examination, or the gap of many years between 
service and contemporaneous reports of left foot symptoms.  
No medical evidence or opinion has been added that addresses 
the likelihood of a link between events in service and 
current left foot disability.  Some the evidence added since 
December 1989 is redundant of the earlier evidence.  None of 
the new evidence raises a reasonable possibility of 
substantiating the claim for service connection for a left 
foot disability.  As there is no evidence that is both new 
and material, the Board denies the appeal to reopen the 
claim.

Migraine Headaches

As noted above, the veteran submitted a claim in December 
1975 for service connection for multiple disorders.  He went 
on to submit records of VA hospital treatment in March 1976 
for low back pain, numbness and tingling in the left side of 
his body, and headaches.  A rating decision that the RO 
issued in June 1976 included denial of service connection for 
headaches.  The veteran did not file an NOD with the June 
1976 rating decision denying service connection for 
headaches.  Therefore, that decision became final.  

In July 1980, the veteran requested to reopen previously 
denied claims.  He submitted a statement from A. P. J., M.D., 
a private family practice physician who recalled having 
treated the veteran in 1953 to 1956.  The veteran wrote that 
Dr. J. had treated him for multiple disorders, including a 
back disorder, headaches, and kidney infection.  In a July 
1980 rating decision, the RO denied reopening of a claim for 
service connection for a back disorder.  The RO noted that 
the Dr. J.'s statement had not specified the conditions for 
which he had treated the veteran.  

In September 1987, the veteran again requested to reopen 
claims for service connection for multiple disorders, 
including migraine headaches.  In an October 1987 rating 
decision, the RO denied the request to reopen the headache 
claim and other previously denied claims, noting that new and 
material evidence was required to reopen those claims.  The 
veteran did not file an NOD with the October 1987 rating 
decision, and that decision became final.

In July 2002, the veteran again requested to reopen a claim 
for service connection for migraine headaches.  In a February 
2003 rating decision, the RO denied reopening of the claim 
for service connection for migraine headaches.  The veteran 
has appealed that denial.

The most recent final disallowance of the veteran's claim for 
service connection for headaches is the October 1987 rating 
decision.  The Board will consider whether new and material 
evidence has been submitted since that decision.

The evidence that was associated with the claims file in 
October 1987 included medical records from service, VA, and 
private sources, and statements from the veteran and his 
wife.  The service medical records do not reflect any 
complaints of headaches.  When the veteran had VA inpatient 
treatment in March 1976, his symptoms included headaches.  In 
letters submitted in 1976 and 1977, the veteran's wife 
reported that, from service forward, the veteran had always 
reported having headaches.

As noted above, the veteran submitted a statement, dated in 
July 1980, from the private physician, Dr. J., who reported 
having treated the veteran from 1953 to 1956.  In his own 
statement, the veteran wrote that Dr. J. had treated him in 
1953 to 1956 for a back condition, headaches, and kidney 
infection.

The evidence that has been added to the claims file since 
October 1987 includes a new statement from Dr. J.  In August 
1989, Dr. J. wrote that the veteran had been his patient 
since 1954.  He indicated that from 1954 forward he had seen 
the veteran primarily for backaches and headaches.  The 
veteran and his wife have also provided additional statements 
indicating that the veteran began to have headaches during 
service, and continued to have them immediately after service 
and since.

The 1989 statement from Dr. J. was not available for 
consideration at the time of the October 1987 rating 
decision.  In denying reopening of a claim for service 
connection for a back disorder in 1980, the RO noted that Dr. 
J.'s 1980 statement had not specified the conditions for 
which Dr. J. had treated the veteran in the 1950s.  The 1989 
statement indicates that the veteran had treatment for 
headaches during the years immediately following his service.  
That statement relates to the claim of continuity of 
headaches from service through the present.  Such continuity 
was not established as of 1987, and is necessary to 
substantiate the claim for service connection for headaches.  
In addressing that significant element of the service 
connection claim, the 1989 statement raises a reasonable 
possibility of substantiating the claim.  The 1989 statement, 
when considered with previous evidence of record, is both new 
and material to the claim for service connection for 
headaches.  As new and material evidence has been received, 
the Board grants the request to reopen that claim.

Upon reopening of the claim for service connection for 
headaches, that claim must be reconsidered on its merits.  
For reasons explained in the remand section, below, the Board 
finds that the claim calls for the development of additional 
evidence.  The Board will remand the claim for such 
development.

Spine Disorder

The veteran is seeking service connection for disability of 
the back, to include the cervical and thoracolumbar areas of 
the spine.  His pursuit of that claim has a long procedural 
history.  In a February 1976 rating decision, the RO denied 
the veteran's claim for service connection for a spine 
disorder.  The veteran appealed that decision to the Board, 
and the Board denied the appeal in a July 1977 decision.

In a December 1977 rating decision, the RO denied the 
veteran's request to reopen a claim for service connection 
for a spine disorder.  The veteran did not file a notice of 
disagreement with that rating decision, and it became final.  
In a May 1979 rating decision, the RO denied the veteran's 
request to reopen the claim.  The veteran appealed that 
decision to the Board, and the Board denied the appeal in a 
May 1980 decision.

In a July 1980 rating decision, the RO denied the veteran's 
next request to reopen the claim, and the veteran did not 
appeal that rating decision.  The RO denied reopening in 
December 1989, and that decision became final.  When the RO, 
in a February 2003 rating decision, denied reopening, the 
veteran appealed.  That appeal is currently before the Board.  

As the December 1989 rating decision is the most recent final 
disallowance of the spine disorder claim, the Board will 
consider whether new and material evidence has been submitted 
since that decision.

The evidence that was associated with the claims file in 
December 1989 included service medical records, VA and 
private medical records, and statements from the veteran and 
persons who know him.  No neck or low back disorder was noted 
when the veteran was examined in July 1950 for entry into 
service.  In December 1951, he sought outpatient treatment on 
one occasion for a stiff neck.  When he was in the hospital 
in June and July 1952 with infectious hepatitis, he reported 
a six month history of low back pain, in the L2 to L4 region, 
brought on by lying in bed for long periods.  No 
musculoskeletal dysfunction was found on examination.  In the 
July 1953 service separation examination, the examiner did 
not find any disorder of any part of the back.

After service, in December 1975, the veteran submitted a 
claim for service connection for arthritis of the spine.  In 
March 1976, the veteran was admitted to a VA hospital, 
reporting a several month history of numbness and tingling of 
the left side of his body.  He also reported low back pain.  
X-rays of the spine showed compression fractures of the L1 
and T12 vertebrae, and mild to moderate degenerative changes 
in the lumbar spine.  Notes of VA outpatient treatment of the 
veteran in April and May 1976 reflect his reports of neck 
pain.

The veteran submitted statements from two private physicians, 
J. L. C., M.D., and H. C., M.D., both of whom examined him in 
June 1976.  The veteran told Dr. J. L. C. that he had been 
self employed as a roofer and welder until 1975, when he 
stopped working because of severe cervical and lumbar spine 
pain, with stiffness.  The veteran attributed his back pain 
to making more than fifty parachute jumps during service, and 
to falling from a roof in 1957.  He noted that he had 
compression fractures in two vertebrae.  Cervical spine x-
rays showed findings at C5 to C6 consistent with previous 
hyperextension injury with avulsion fractures.  Dr. H. C. 
found that the veteran had chronic sprain of the neck muscles 
resulting from previous injury of the cervical vertebra, and 
chronic lumbosacral myositis and sprain to the previous back 
injuries.  Dr. H. C. stated that the veteran's history of 
parachute jumping had left many accumulating pathologies in 
the thoracic and sacroiliac areas, and that this caused his 
ongoing pain.

In letters submitted in 1976 and 1977, the veteran and his 
wife reported that the veteran had experienced several 
particularly bad landings in his parachute jumping during 
service.  They indicated that service medical records were 
lacking because injuries were treated in the field.  They 
noted that the veteran had experienced back pain during and 
since service.  They asserted that present arthritis in the 
veteran's upper and lower spine was attributable to the 
parachute jumping.

The claims file contains statements, submitted in 1979, from 
three men who served with the veteran.  Each of the men 
recalled the veteran having some bad landings on parachute 
jumps.  They remembered the veteran being x-rayed and treated 
for pain in his neck and back following jumps.

In 1979, the veteran saw private practitioners for his 
chronic neck and back pain.  Dr. S, a chiropractic physician, 
provided an opinion in December 1979 that the veteran's 
cervical and lumbar spine disorders were caused by the 
parachute jumping during service.

Private medical records indicate that the veteran underwent 
lumbar spine fusion surgery in 1986, and a second such 
surgery in or before 1988.  In statements submitted in 1980 
and 1989, private physician Dr. J. indicated that he had 
treated the veteran since 1954, and had treated him primarily 
for backaches and headaches.  In August 1989, Dr. J. stated 
the opinion that parachute jumping during service had caused 
injuries that led to arthritis and disc disorders in the 
cervical spine and lumbar spine.

In the November 1989 RO hearing, the veteran's wife testified 
that she had married the veteran in December 1952, while he 
was in service.  She reported that he was having problems 
with his back at that time, and that he continued to have 
neck and back pain after service.  The veteran's mother 
stated that during service the veteran had complained of pain 
in his feet and back.  The veteran reported that his fall 
from a roof after service in 1957 had been a fall of about 
eight feet.  He asserted that, in impact on his back, the one 
fall of eight feet after service was considerably less 
significant than the fifty to sixty parachute jumps during 
service.

The evidence that has been added to the claims file since the 
December 1989 rating decision includes medical records, the 
copy of the 1953 letter, and more statements from the veteran 
and a family member.  Records of private medical treatment of 
the veteran in 1992 show treatment for cervical and lumbar 
spine disorders.  Records of VA outpatient treatment in 2001 
through 2003 reflect the veteran's reports of ongoing neck 
and low back pain.  The veteran related a history of injuring 
his neck, low back, and both feet in parachute jumping during 
service.

In 2003, the veteran submitted copies of records of private 
medical treatment in the 1980s for cervical and lumbar spine 
disorders.  Some were copies of records previously submitted.  
The records submitted in 2003 noted two lumbar spine 
surgeries in the mid to late 1980s.  It was also in 2003 that 
the veteran submitted the copy of his 1953 letter to his 
wife.  The veteran had written that he had made a jump that 
day, and that the jump had noticeably effected him.  He 
indicated that he had landed on his feet, buttocks, and head.  
He related that his buttocks were so sore that he could not 
sit, and that he had a big bump on the back of his head.

In the July 2003 RO hearing, the veteran reported that he had 
injured his back in parachute jumps during service.  He 
indicated that he had continued to have back problems since 
service.  He stated that he had undergone two fusion 
surgeries on his lumbar spine and two fusion surgeries on his 
cervical spine.  He noted that he experienced back problems 
after parachute jumping in service, before he fell off of a 
roof while working, after service in 1957.  The veteran's 
brother-in-law indicated that he had known the veteran since 
the 1950s.  He reported that he had been aware that the 
veteran had always had aches and pains from the 1950s 
forward, and that he had undergone surgery on his back.

On VA examination in March 2007, the veteran reported a 
history of neck and low back pain since his participation in 
parachute jumping in service.  The examiner noted surgical 
scars in the cervical and lumbar spine areas.  The veteran 
had limitation of motion of the cervical and thoracolumbar 
areas of the spine, with complaints of strain and pain with 
motion.  The examiner noted x-ray evidence of wedging, 
degenerative disc disease, and previous surgeries.  The 
examiner listed diagnoses of degenerative disc disease of the 
lumbar and cervical spine.  In a July 2007 addendum to the 
examination report, the examiner responded to the RO's 
request for an opinion about the likely etiology of current 
disorders.  The examiner noted that low back pain had been 
reported during service, but that the condition of the back 
was listed as normal on the report of the service separation 
examination.  The examiner expressed the opinion that low 
back pain reported during service had resolved during 
service, and that it was less likely than not that current 
low back problems were related to service.

At the time of the December 1989 rating decision, the claims 
file contained service medical records that included reports 
of neck stiffness and low back pain, but did not indicate any 
such symptoms at the time of separation from service.  
Persons who knew the veteran during service recalled his bad 
landings on parachute jumps and his back pain at the time.  
Drs. H. C. and S. opined that the veteran's cervical and 
lumbar spine problems were related to the parachute jumping 
in service.

Some of the evidence added since December 1989 does not 
significantly add to the facts shown by earlier evidence.  
More recent medical records show post-service cervical and 
lumbar spine disorders; but such disorders were documented by 
1989.  Other new evidence addresses significant questions.  
The opinion expressed by a VA physician in July 2007 concerns 
the relationship between current disorders and service, 
although it argues against a connection.  The copy of the 
1953 letter from the veteran to his wife pertains to the 
assertion that the veteran sustained injuries from parachute 
jumping.  While evidence received before December 1989 
addressed that issue, the 1953 letter is contemporaneous 
evidence of injury during service.  When considered with the 
other evidence, the letter helps to support the veteran's 
claim.  Because it supports the veteran's account of 
sustaining injury during service, the letter raises a 
reasonable possibility of substantiating the claim for 
service connection for a spine disorder.  The new evidence, 
then, includes material evidence.  Therefore, the claim is 
reopened.

The Board will consider the reopened claim on its merits.  
There is evidence for and against the veteran's claim.  The 
veteran contends that fifty to sixty parachute jumps during 
service, including some with particularly bad landings, 
caused acute and cumulative injuries to his upper, mid, and 
lower back.  The service medical records show reports of a 
stiff neck and of low back pain.  During service, the veteran 
wrote to his wife of pain he experienced after a jump.  No 
back disorders were noted, however, on the service separation 
examination.

After service in 1957, the veteran fell from a roof and 
sustained injury to his back.  The veteran and his wife have 
reported, however, that he had back pain even before the 1957 
fall.  In post-service statements, fellow servicemembers 
recalled the veteran having bad landings, and family members 
recalled the back pain he reported during and after service.  
A treating physician reports that he saw the veteran for 
backaches from the 1950s forward.  Post-service medical 
records show arthritis in the cervical and lumbar areas of 
the spine.  Three practitioners opined that the chronic spine 
problems are attributable to the effects of the parachute 
jumping.  A VA physician, noting the negative service 
separation examination, opined that current lumbar spine 
disorders are not related to service.

The veteran reports, and other evidence supports, that during 
service he made numerous parachute jumps, experienced acute 
back pain after some landings, and began to experience 
chronic back pain.  The veteran's case is weakened by the 
negative separation examination, the evidence of a post-
service injury, and the gap of years between service and 
diagnoses regarding the back.  The evidence for and against a 
connection between the parachute jumping and the spinal 
arthritis makes a determination difficult, but overall there 
is an approximate balance of positive and negative evidence.  
Therefore, giving the benefit of the doubt to the claimant, 
the Board grants service connection for disability, including 
arthritis and intervertebral disc disease, of the cervical 
and thoracolumbar areas of the spine.

Right Shoulder Disorder

The veteran first requested service connection for a right 
shoulder disorder, described as displacement, in February 
1960.  In a May 1960 rating decision, the RO denied service 
connection for recurrent dislocation of the right shoulder.  
The veteran did not file an NOD with that rating decision, 
and it became final.  Subsequently, in rating decisions 
issued in February 1976 and December 1989, the RO denied the 
veteran's requests to reopen a claim for service connection 
for a right shoulder disorder.  The veteran did not appeal 
those rating decisions, and both became final.  The veteran 
appealed the RO's February 2003 rating decision denying 
reopening of a claim for service connection for a right 
shoulder disorder.  That appeal is before the Board.  The 
December 1989 rating decision is the most recent final 
disallowance of the right shoulder disorder claim; so the 
Board will consider whether new and material evidence has 
been submitted since that decision.

Evidence that was associated with the claims file in December 
1989 included service medical records, VA and private medical 
records, and statements from the veteran and persons who know 
him.  The veteran's service medical records do not show any 
complaints or disorders involving his right shoulder.  When 
the veteran was examined during his June 1952 hospital 
treatment for hepatitis, the examiner found that his joints 
were normal.  On the report of the July 1953 service 
separation examination, the examiner marked the condition of 
the upper extremities as normal.

In a February 1960 claim, the veteran reported a displaced 
right shoulder.  On VA examination in February 1960, he 
reported having recurring dislocations of his right shoulder.  
The examiner found that the shoulders were symmetrical, with 
no muscle atrophy.  The right shoulder functioned within 
normal limits except for lateral overhead raising of arm.  
The veteran performed that motion to 135 degrees, and then 
complained that the shoulder might go out.  When the arm was 
raised anteriorly, it reached to 180 degrees without trouble.  
There was no swelling, pain, tenderness, or fluid in the 
right shoulder joint.  X-rays showed a normal shoulder, with 
no evidence of chronic dislocations or other disease process.

In a December 1975 claim, the veteran reported having injured 
his right shoulder in approximately 1951.  On VA examination 
in November 1976, the veteran reported having had dislocation 
of his right shoulder in service in 1950, and then twelve 
more times between 1950 and 1955.  He stated that he had 
ongoing tenderness in that shoulder and inability to elevate 
the shoulder.  The examiner noted that the veteran was 
uncooperative in the evaluation of his joints, such that it 
was difficult to assess any limitations of motion.  The 
veteran was unable to elevate his right shoulder beyond 
horizontal.  The right shoulder appeared normal on x-rays.  
The examiner's assessment was recurrent dislocation of the 
right shoulder by history, with no radiographic or 
physiologic abnormalities noted.

In 1979, three fellow servicemen wrote recalling the 
veteran's parachute jumping and bad landings.  One of the men 
noted a particular jump in 1951 in which the veteran, in 
landing, injured his shoulder and neck.

In August 1989, the veteran's treating physician, Dr. J., 
wrote that the evidence supported a finding that the veteran 
sustained dislocation of the right shoulder as a result of 
parachute jumping during service.  In the November 1989 RO 
hearing, the veteran's wife reported that the veteran had 
problems with his shoulders when she married him in 1952, 
while he was in service.

Evidence that has been added to the claims file since the 
December 1989 rating decision includes medical records, a 
copy of a 1953 letter, and more statements from the veteran.  
VA outpatient treatment notes from August 2001 reflect the 
veteran's report of pain in multiple areas, including his 
neck, shoulder, back, legs, knees, and feet.  In January 
2003, the veteran reported having slipped and fallen onto his 
left shoulder.  In February 2003, he reported that both 
shoulders had been painful since he had sustained injuries 
while parachute jumping in the 1950s.

The 1953 letter that the veteran submitted in 2003 reflected 
reports of pain following a parachute jump, although not pain 
in either shoulder on that occasion.  In the July 2003 RO 
hearing, the veteran reported that he had injured his 
shoulder in parachute jumps in service.  He indicated that he 
had continued to have problems with his right shoulder since 
service.

On VA examination in March 2007, the examiner indicated that 
the veteran was a poor historian, and could not provide any 
information regarding some areas, including his right 
shoulder.  The examiner found limitation of some motions of 
the right shoulder, with no evidence of pain on motion.  X-
rays showed moderate degenerative joint disease, with 
possible evidence of old trauma.  The examiner's impression 
was degenerative joint disease of the right shoulder.

At the time of the December 1989 rating decision, there was 
no contemporaneous evidence of right shoulder complaints 
during service.  There were post-service reports of right 
shoulder dislocations during service.  The right shoulder 
appeared normal on x-rays taken in 1960 and 1976.  Based on 
the history provided by the veteran, Dr. J. concluded that 
the veteran had sustained right shoulder injury during 
service.

The evidence received since December 1989 shows current 
arthritis of the right shoulder, and repeats the veteran's 
account of having experienced pain in various parts of the 
body after parachute jumps during service.  There is no 
evidence of treatment of the right shoulder during the years 
immediately following service.  There is no new evidence that 
counteracts the absence of contemporaneous evidence of right 
shoulder problems during or soon after service.  The new 
evidence does not help to show continuity between any right 
shoulder symptoms in service and post-service disability of 
that shoulder.  The new evidence does not relate to any 
unestablished fact necessary to substantiate the claim for 
service connection for a right shoulder disorder, and does 
not raise a reasonable possibility of substantiating that 
claim.  As there is no evidence that is both new and material 
to the claim, the Board denies reopening of the claim.

Right Foot and Ankle Disorder

The veteran first claimed service connection for a right foot 
disorder in September 1987.  In an October 1987 rating 
decision, the RO denied service connection for a right foot 
and ankle disorder.  The veteran did not file an NOD with 
that decision, and it became final.  In a November 1989 
hearing, the veteran indicated that the claims he was 
pursuing included service connection for a right foot 
condition.  In a December 1989 rating decision, the RO denied 
reopening of a claim for service connection for a right foot 
and ankle disorder.  The veteran did not appeal that 
decision.

The veteran appealed the RO's February 2003 rating decision 
denying reopening of a claim for service connection for a 
right foot and ankle disorder.  The December 1989 rating 
decision is the most recent final disallowance of the right 
shoulder disorder claim.  The issue on appeal before the 
Board is whether new and material evidence has been submitted 
since the December 1989 decision.

Evidence that was associated with the claims file in December 
1989 included service medical records, private and VA medical 
records, and statements from the veteran and a family member.  
During service, in January 1952, the veteran was seen for a 
right ankle injury, with possible fracture.  The treating 
practitioner noted that the veteran had injured his right 
ankle on a parachute jump two days earlier.  The practitioner 
noted considerable soft tissue swelling, discoloration, and 
tenderness, and requested x-rays to determine whether there 
was a fracture of the lateral malleolus.  X-rays were 
negative.  The service medical records do not show any 
further treatment for the right foot or ankle.  No 
abnormality of the feet or lower extremities was noted on the 
report of the service separation examination in July 1953.

There is no indication that the veteran sought VA treatment 
or service connection for any condition of his right foot or 
ankle for more than thirty years following his separation 
from service.  In a VA examination in November 1976, 
dorsiflexion of the veteran's toes did not produce additional 
pain.  In December 1979, Dr. S., a private chiropractic 
physician, noted x-ray evidence of a large spur on the 
calcaneus of a foot, but did not specify which foot.

In September 1987, the veteran requested service connection 
for a right foot disability, which he attributed to injury 
from between fifty and sixty parachute jumps during service.  
In a November 1989 RO hearing, the veteran reported having 
injured his right foot and ankle in parachute jumps during 
service.  The veteran's mother stated that during service the 
veteran had complained of pain in his feet and back.

Evidence that has been added to the claims file since the 
December 1989 rating decision includes medical records and 
hearing testimony.  VA outpatient treatment notes from August 
2001 reflect the veteran's report of pain in his neck, 
shoulder, back, legs, knees, and feet.  In April 2002, the 
veteran reported having injured his neck, low back, and both 
feet in parachute jumping in service.  In the July 2003 RO 
hearing, the veteran again reported that he had injured his 
right foot and ankle in parachute jumps during service.

On VA examination in March 2007, the examiner indicated that 
the veteran was a poor historian, and could not provide any 
information regarding some areas, including his right ankle.  
Examination revealed some limitation of motion of the ankles, 
with no evidence of pain on motion.  X-rays showed heel spurs 
bilaterally.  The examiner's diagnosis was chronic bilateral 
ankle sprain.  In a July 2007 addendum to the examination 
report, the examiner noted that the veteran had sustained a 
right ankle injury in service, but that x-rays taken at the 
time of injury were negative, and the service separation 
examination was negative.  The examiner provided the opinion 
that the right ankle injury during service had resolved 
during service, and that it was less likely than not that the 
current chronic right ankle sprain was related to service.

The evidence assembled prior to the December 1989 rating 
decision showed a right ankle injury during service, but no 
medical evidence of a right foot or ankle disorder at 
separation from service or for many years thereafter.  The 
evidence received since December 1989 includes recent 
findings of right foot and ankle pain and chronic right ankle 
sprain.  There is no new evidence that right ankle injury in 
service produced any chronic right foot or ankle disability 
that continued or recurred after service.  The new evidence 
does not relate to any unestablished fact necessary to 
substantiate the claim for service connection for a right 
foot and ankle disorder, and does not raise a reasonable 
possibility of substantiating that claim.  As there is no 
evidence that is both new and material to the claim, the 
Board denies reopening of the claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The issues on appeal in this case are claims, for service 
connection for several disabilities, that the RO previously 
denied.  The veteran is seeking to reopen those claims based 
on the submission of new and material evidence.  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
In the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision, and respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO initially provided the appellant with notice in July 
2002.  In May 2006, the Board remanded the case to the RO for 
actions to fulfill the notice requirements for new and 
material evidence claims, in accordance with Kent.  The Board 
instructed the RO to advise the veteran of what evidence 
would substantiate his claim to reopen the previously denied 
claims.  In September 2006, the RO sent the veteran a notice 
that specified that the pending issues were new and material 
evidence claims.  The RO notified the veteran of the evidence 
and information necessary to reopen the claims, and to 
establish the elements of service connection that were found 
insufficient in the previous denials.

While the notice requirements were not completed prior to the 
initial adjudication, the veteran has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Further, the claims 
were readjudicated in a September 2007 supplemental statement 
of the case, thus curing any timing error.  

Notices that the RO provided in September 2006 and March 2007 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying 
the five elements of a service connection claim; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran the opportunity 
to give testimony, and, where appropriate, afforded the 
veteran physical examinations and obtained medical opinions 
as to the etiology of disabilities.  All known and available 
records relevant to the claims have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements, and the veteran 
is not prejudiced by a decision on the claims at this time.

ORDER

Reopening of a claim for service connection for a left foot 
disorder is denied.

A claim for service connection for migraine headaches is 
reopened.

A claim for service connection for a spine disorder is 
reopened.

Service connection for disability, including arthritis and 
intervertebral disc disease, of the cervical and 
thoracolumbar areas of the spine is granted.

Reopening of a claim for service connection for a right 
shoulder disorder is denied.

Reopening of a claim for service connection for a right foot 
and ankle disorder is denied.


REMAND

The Board will seek additional evidence regarding the 
reopened claim for service connection for headaches.  The 
veteran and his wife have reported that the veteran had 
headaches during service, and has continued to have headaches 
since service.  The veteran's service medical records do not 
show reports of headaches.  A primary care physician has 
reported treatment of the veteran from the 1950s forward for 
headaches.  The veteran should receive a VA medical 
examination, with review of the claims file, to address the 
likely etiology of current headaches.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA medical examination to address the 
likely etiology of any migraine headaches 
or other current disability manifested by 
headaches.  The examiner must be provided 
with the veteran's claims file for review.  
After examining the veteran and reviewing 
the claims file, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
disorder manifested by headaches has 
continued since service or soon after 
service, or is otherwise causally related 
to service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


